On July 10, 2014, the defendant was sentenced to: Count I: Negligent Homicide, a felony - Fifteen (15) years in the Montana State Prison; Count II: Negligent Homicide, a felony - Fifteen (15) years in the Montana State Prison: Count HI: Negligent Homicide, a felony - Fifteen (15) years in the Montana State Prison; and Count IV: Negligent Homicide, a felony - Fifteen (15) years in the Montana State Prison. Counts I - IV shall run consecutively. It is further ordered that Defendant will receive credit for time spent in pre-trial incarceration form April 18,2013 to July 1,2014. Count V was dismissed by the Court.
On November 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not present at the hearing due to the hearing being held at an earlier time than scheduled.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
*117DATED this 24th day of November, 2014.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.